COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00039-CV


IN THE INTEREST OF C.M.H.G., A
CHILD




                                    ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      The trial court signed an “Interlocutory Order Adjudicating Parentage under

§ 160.608 of the Family Code” on October 15, 2010, and Appellant subsequently

filed a motion for new trial and a notice of appeal. Concerned that we did not

have jurisdiction over the appeal because the October 15, 2010 order did not

appear to be a final judgment or appealable interlocutory order, we notified the


      1
      See Tex. R. App. P. 47.4.
parties that the appeal could be dismissed for want of jurisdiction. Appellant

responded and requested that we abate the appeal so that the trial court could

determine any remaining issues and prepare a final judgment. We then abated

this appeal and ordered that a clerk’s record containing the final judgment be

filed not later than April 4, 2011, but we also stated that if the clerk’s record

containing a final judgment was not filed by that date, the appeal could be

dismissed for want of jurisdiction. No clerk’s record or final judgment has been

filed in this court. Accordingly, this appeal is dismissed, without prejudice, for

want of jurisdiction.2 See Tex. R. App. P. 42.3(a), 43.2(f).




                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 5, 2011




        2
        Appellant’s motion for extension of time to file clerk’s record is denied as
moot.


                                         2